Name: Commission Regulation (EC) No 1922/2001 of 28 September 2001 amending for the second time Regulation (EC) No 1209/2001 derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy;  economic geography;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32001R1922Commission Regulation (EC) No 1922/2001 of 28 September 2001 amending for the second time Regulation (EC) No 1209/2001 derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef Official Journal L 261 , 29/09/2001 P. 0052 - 0052Commission Regulation (EC) No 1922/2001of 28 September 2001amending for the second time Regulation (EC) No 1209/2001 derogating from Regulation (EC) No 562/2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2), and in particular Article 38(2) and Article 47(8) thereof,Whereas:(1) Commission Regulation (EC) No 1209/2001(3), as last amended by Regulation (EC) No 1564/2001(4), introduces a number of derogations from Regulation (EC) No 562/2000(5) in order to deal with the exceptional situation on the market caused by events linked to bovine spongiform encephalopathy (BSE) and the subsequent outbreak of foot-and-mouth disease.(2) In view of the continuing instability of the market and the expected seasonal increase in production when cattle are taken off pasture in the autumn, the derogations provided for by Regulation (EC) No 1209/2001 should be extended to the fourth quarter of 2001.(3) Regulation (EC) No 1209/2001 should consequently be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1209/2001 is amended as follows:1. Article 1 is amended as follows:- In paragraph 3, the words "for the third quarter of 2001" are deleted,- Paragraph 4 is replaced by the following: "4. Notwithstanding Article 16(2) of Regulation (EC) No 562/2000, the delivery period for the last tendering procedure in December 2001 shall end on 10 January 2002."2. The second paragraph of Article 2 is replaced by the following: "It shall apply to tendering procedures opened during the third and fourth quarters of 2001."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 165, 21.6.2001, p. 15.(4) OJ L 208, 1.8.2001, p. 14.(5) OJ L 68, 16.3.2000, p. 22.